DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at initial time of filing for patent. 
Priority
Applicant’s instant application is a BY-PASS application under 35 U.S.C. 371 that claim[s] domestic priority to PCT/CN2019/076473, filed on 02/28/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/01/2019, 01/30/2020, 03/18/2020, 06/05/2020, 10/16/2020, 02/08/2021 was the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 06/21/2019 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 06/21/2019 has been considered and is in compliance with MPEP 608.01. 
Applicant’s amendment to the specification filed on 01/29/2020 has been inspected, and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
A data management system, comprising 
one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to “perform operations comprising:
obtaining authentication information of a login user;
generating a digital abstract of the authentication information of the login user; and authenticating the login user based on a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on a blockchain,” in claim #28.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim[s] 16 – 18, 28 – 30, 33, 34 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1 – 3, 13 – 15, 19, 20 of co-pending Application No. 16/735499 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending application and the reference application claim and the same or similar subject matter and are not distinct, in the following manner: 
receiving authentication information of a login user, and then generating a digital abstract of the authentication information of the login user; and authenticating the login user based on a comparison between the inputted digital abstract of the authentication information of the login user and one or more digital abstracts stored of a blockchain.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending US application # 16/472807
Co-pending US application # 16/735499 (reference application)
16.  A computer-implemented method for data management, comprising:
obtaining authentication information of a login user;
generating a digital abstract of the authentication information of the login user; and
authenticating the login user based on a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on a blockchain.

A computer-implemented method for data management, comprising:
obtaining, by a first service system from a login user, authentication information of the login user for accessing the first service system;
generating, by the first service system, a digital abstract of the authentication information of the login user;
transmitting, by the first service system, the digital abstract of the authentication information of the login user to one or more nodes of a blockchain, wherein the blockchain is accessible to the first service system, a second service system, and a computing device independent from the first and second service systems;
obtaining, by the first service system from the one or more nodes of the blockchain result of a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on the blockchain, wherein:
the comparison is performed by the one or more nodes of the blockchain, the one or more digital abstracts are encrypted from user account information registered with the computing device for accessing the second service system,
the one or more digital abstracts are stored on the blockchain after consensus verification by a plurality of nodes of the blockchain,
the login user is not registered with the first service system, and the second service system is configured to share  user authentication information registered with the second service system for accessing the second service system with the first service system for user authentication for accessing the first service system:
authenticating, by the first service system, the login user for accessing the first service system in response to the digital abstract of the authentication information being the same as one of the one or more digital abstracts stored on the blockchain according to the obtained result, wherein the obtained result comprises a transaction identification of a blockchain transaction stored to the blockchain comprising the one digital abstract, the transaction identification 
obtaining, by the first service system from the login user a request to perform a transaction operation;
retrieving, by the first service system from the computing device, the user detail information of the login user according to the transaction identification; and
executing, by the first service system, the transaction based at least on the user detail information of the login user.


wherein:
the authentication information comprises at least one of: 
an account identification associated with the login user or a password associated with the account identification.

2.     The method of claim 1, wherein:
the authentication information comprises at least one of: 
an account identification associated with the login user or a password associated with the account identification.

18. The method of claim 16, wherein:
the digital abstract of the authentication information comprises a hash value of the authentication information.

3.     The method of claim 1, wherein:
the digital abstract of the authentication information comprises a hash value representing a result of hashing the authentication information through SHA-256.

A data management system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
obtaining authentication information of a login user;
generating a digital abstract of the authentication information of the login user; and
authenticating the login user based on a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on a blockchain.

13. A data management system, implementable in a first service system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
obtaining from a login user authentication information of the login user for accessing the first service system;
generating a digital abstract of the authentication information of the login user;
 transmitting the digital abstract of the authentication information of the login user to one or more nodes of a blockchain, wherein the blockchain is accessible to the first service system, a second service system, and a computing device independent from the first and second service systems;
obtaining from the one or more nodes of the blockchain a result of a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on the blockchain, wherein:
the comparison is performed by the one or more nodes of the blockchain, the one or more digital abstracts are encrypted from user account information registered with 
the one or more digital abstracts are stored on the blockchain after consensus verification by a plurality of nodes of the blockchain,
the login user is not registered with the first service system, and the second service system is configured to share  user authentication information registered with the second service system for accessing the second service system with the first service system for user authentication for accessing the first service system:
authenticating the login user for accessing the first service system in response to the digital abstract of the authentication information being the same as one of the one or more digital abstracts stored on the blockchain according to the obtained result, wherein the obtained result comprises a transaction identification of a blockchain transaction stored to the blockchain comprising the one digital abstract, the transaction identification matches the digital abstract of the authentication information, and the transaction identification is stored in association with user detail information of the login user at the computing device outside the blockchain; obtaining from the login user a request to perform a transaction operation; retrieving, from the computing device, the user detail information of the login user according to the transaction identification; and
executing the transaction based at least on the user detail information of the login user.

wherein:
the authentication information comprises at least one of: 
an account identification associated with the login user or a password associated with the account identification.

wherein:
the authentication information comprises at least one of: 
an account identification associated with the login user or a password associated with the account identification.

wherein:
the digital abstract of the authentication information comprises a hash value of the authentication information.

15.     The system of claim 13, wherein:
the digital abstract of the authentication information comprises a hash value representing a result of hashing the authentication information through SHA-256.

34.  A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:

obtaining authentication information of a login user;

generating a digital abstract of the authentication information of the login user; and
authenticating the login user based on a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on a blockchain.

19. A non-transitory computer-readable storage medium implementable in a first service system, the storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
obtaining from a login user authentication information of the login user for accessing the first service system;
generating a digital abstract of the authentication information of the login user;
transmitting the digital abstract of the authentication information of the login user to one or more nodes of a blockchain, wherein the blockchain is accessible to the first service system, a second service system, and a computing device independent from the first and second services systems;
obtaining from the one or more nodes of the blockchain a result of a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on the blockchain, wherein:
the comparison is performed by the one or more nodes of the blockchain, the one or more digital abstracts are encrypted from user account information registered with the computing device for accessing the second service system,
the one or more digital abstracts are stored on the blockchain after consensus verification by a plurality of nodes of the blockchain,
the login user is not registered with the first service system, and the second service system is configured to share  user authentication information registered with the second service system for accessing the second service system with the first service system for user authentication for accessing the first service system:
authenticating the login user for accessing the first service system in response to the digital abstract of the authentication information being the same as one of the one or more digital abstracts stored on the blockchain according to the obtained result, wherein the obtained result comprises a transaction identification of a blockchain transaction stored to the blockchain comprising the one digital abstract, the transaction identification matches the digital abstract of the authentication information, and the transaction identification is stored in association with user detail information of the login user at the computing device outside the blockchain; obtaining from the login user a request to perform a transaction operation; retrieving, from the computing device, the user detail information of the 
executing the transaction based at least on the user detail information of the login user.




the authentication information comprises at least one of: 
an account identification associated with the login user or a password associated with the account identification.

20. The storage medium of claim 19, wherein: 
the authentication information comprises at least one of: 
an account identification associated with the login user or a password associated with the account identification.


Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 16 – 19,  25 – 30, 34, 35 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ebrahimi et al. [US PGPUB # 2019/0149537].
As per claim 16. Ebrahimi does teach a computer-implemented method for data management, comprising:
obtaining authentication information of a login user [Ebrahimi, paragraph: 0038, lines 1 - 10, In one embodiment, registration (e.g., of a user) (also referred to as validation) is implemented with an identity manager of the identity management platform using a blockchain. Further, a certification process may be processed for certifying the registration and/or validation. In one embodiment, to register a user, some form of user identification (e.g., a driver's license or passport) is scanned. One or more fields are extracted, such as your name, license number, passport number, date of birth (or other data) [i.e. applicant’s authentication information], etc. Also, that identifying 
Where at paragraph: 0049, lines 1 - 6, In still other embodiments, code plug-ins can be integrated into commercial websites, which may use identity verification for different reasons or functions. For example, banks can install plug-in applications, code, or programs that can execute part or all of the verification processing to seal information and/or to certify information regarding identity.
Where at paragraph: 0048, In some embodiments, the verification systems can be embodied in an application, such as those that can be installed on mobile devices (e.g., Apps). By wav of example, users wishing to have their identity verified can use an application to seal information regarding their identity. Once the data has been sealed (e.g., encrypted data has been stored to the blockchain), this data (e.g., raw data) can be used for later certification by another party. The other party may also be utilizing a corresponding App, which enables efficient reading of the data, code, QR code, message, or notification, to validate the identity of the user];
generating a digital abstract of the authentication information of the login user [paragraph: 0038, lines 8-9, The data is then processed to produce a hash of the data on the blockchain by the identity manager of the identity management platform [i.e. applicant’s generating a digital abstract of authentication information of login user].
Where at paragraph: 0048, The other party may also be utilizing a corresponding App, which enables efficient reading of the data, code, QR code, message, or notification, to validate the identity of the user [i.e. applicant’s digital abstract of authentication information of the login userl.
Where at paragraph: 0039, The user can then provide the raw data with a public key and a pointer to that record on the blockchain of the in order to allow verification of the data by a third party. In particular, this provides a correlation between the data (e.g., the raw data) that the user has on the mobile device and what's on the blockchain. That is, the raw data that is newly presented may be verified using the data on the blockchain.]. 
Ebhrahimi does not teach clearly the claim limitation of: “and authenticating the login user based on a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on a blockchain.”
	However, Ebhrahimi does teach “and authenticating the login user based on a comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on a blockchain [paragraph: 0055, In block 140, operations are performed for verifying the UGD. In particular, the data stored in the blockchain 50 is extracted, namely the signed hash value (<signed.hash.UGD>). In addition, the newly presented UGD is hashed using the same hash algorithm that was performed when registering the data. Verification of the raw data (UGD) is performed by performing a verification process on input data including the newly generated hash value, the public key of the user, and the <signed.hash.UGD> stored on the blockchain 50. For purposes of illustration only, in the verification process, hash values of the UGD newly generated and based on the <signed.hash.UGD> (e.g., using the public key), may be compared, and is verified when the hash values match. Then at paragraph: 0042, Thus, embodiments of the present invention provide for being able to authenticate the user whenever the user does any kind of transaction, such as logging into a website, calling a call center, authenticating a transaction. In particular, the systems, methods, and technical operations described herein, and based on the identity management platform providing for registration and/or certification of data, can be implemented with the confidence of knowing who the user really is, and enabling this verification process in a timely manner].”
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to solve the problem well known in the industry of identity theft which causes tens of billions of dollars in financial losses every year by having a more secure system and method for managing the identity of users and of identifying users to third parties, such as when performing login or user authentication, for example, an authenticated login, registration, and call center validation. This allows users to login to websites, services and other portals without the use of usernames or passwords by allowing users to remotely validate themselves such that a remote or local operator, such as those at a call center or a teller, can definitively authenticate a user in order to gain access to their profiles and other information. This also can be done by providing for certification of user generated data (e.g., biometrics), which can be used for authenticating a user, and for providing access based on the certification.
As per claim 17. Ebrahimi does teach the method of claim 16, wherein: 
the authentication information comprises at least one of: 
an account identification associated with the login user or a password associated with the account identification [Ebrahimi, Figures: 4A - 4G and paragraph: 0098, In another embodiment, the authentication and login process outlined in FIGS. 4A-4C can be modified and/or applied to a use case where a user is securely associated with an existing account or user registration in a system of a service provider. In particular, a user visits Service Provider's website and logs in using conventional methods, specific to provider's site. The user navigates to a special page, for example on his profile or setting page and is presented with a form. The form has a QR Code or other similar graphics which user can scan with his personal mobile device. As a result of this action the Verifier is notified of the request. Verifier validates user data against 3rd party services, publicly available information and other sources of data. Verifier will produce a verification record which can be used by the Certifier to generate a certification record. Service Provider uses this record and user's data to derive information necessary to associate this user's identity with an existing account].
As per claim 18. Ebrahimi does teach the method of claim 16, wherein:
the digital abstract of the authentication information comprises a hash value of the authentication information [Ebrahimi, paragraph: 0053, lines 1 - 7, The value field written to the blockchain is for registration and/or validation of the original, raw data only. The user 5 is expected to securely hold onto that data (e.g., through encryption) and only share it when the user chooses to. Hence, the data is first hashed 
As per claim 19. Ebrahimi does teach the method of claim 16, before obtaining the authentication information of the login user, further comprising:
obtaining authentication information of a user for registration [Ebrahimi, paragraph: 0038, lines 1 - 10, In one embodiment, registration (e.g., of a user) (also referred to as validation) is implemented with an identity manager of the identity management platform using a blockchain. Further, a certification process may be processed for certifying the registration and/or validation. In one embodiment, to register a user, some form of user identification (e.g., a driver's license or passport) is scanned. One or more fields are extracted, such as your name, license number, passport number, date of birth (or other data) [i.e. applicant’s authentication information], etc. Also, that identifying information can be gathered individually. Further, the identifying information can be gathered manually.];
generating a digital abstract based on the authentication information of the user for registration [Ebrahimi, paragraph: 0038, lines 8-9, The data is then processed to produce a hash of the data on the blockchain by the identity manager of the identity management platform [i.e. applicant’s generating a digital abstract of authentication information of login user]; and
transmitting the digital abstract generated based on the authentication information of the user for registration to one or more nodes of the blockchain for storage in the blockchain, wherein the transmitted digital abstract is one of the one or more digital abstracts stored on the blockchain [Ebrahimi, paragraph: 0053, lines 8 — 11, In operation 115, the signed hash becomes the value that is then written to the blockchain in the form: Name=<signed.hash.UGD>. More particularly, a seal 120 is generated that includes a transaction identifier for the blockchain that can be used to access the signed hash value (<signed.hash.UGD>) at the appropriate location in the blockchain].
As per claim 25.  Ebrahimi does teach the method of claim 16, wherein authenticating the login user based on the comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on a blockchain comprises:
comparing the digital abstract of the authentication information of the login user of the login user with the one or more digital abstracts stored on the blockchain [Ebrahimi, paragraph: 0055, In block 140, operations are performed for verifying the UGD. In particular, the data stored in the blockchain 50 is extracted, namely the signed hash value (<signed.hash.UGD>). In addition, the newly presented UGD is hashed using the same hash algorithm that was performed when registering the data. Verification of the raw data (UGD) is performed by performing a verification process on input data including the newly generated hash value, the public key of the user, and the <signed.hash.UGD> stored on the blockchain 50. For purposes of illustration only, in the verification process, hash values of the UGD newly generated and based on the <signed.hash.UGD> (e.g., using the public key), may be compared, and is verified when the hash values match. ]; and
authenticating the login user in response to the digital abstract of the authentication information being the same as one of the digital abstracts stored on the blockchain [Ebrahimi,  paragraph: 0055, In block 140, operations are performed for verifying the UGD. In particular, the data stored in the blockchain 50 is extracted, namely the signed hash value (<signed.hash.UGD>). In addition, the newly presented UGD is hashed using the same hash algorithm that was performed when registering the data. Verification of the raw data (UGD) is performed by performing a verification process on input data including the newly generated hash value, the public key of the user, and the <signed.hash.UGD> stored on the blockchain 50. For purposes of illustration only, in the verification process, hash values of the UGD newly generated and based on the <signed.hash.UGD> (e.g., using the public key), may be compared, and is verified when the hash values match.].
As per claim 26.  Ebrahimi does teach the method of claim 16, wherein authenticating the login user based on the comparison between the digital abstract of the authentication information of the login user and one or more digital abstracts stored on a blockchain comprises:
obtaining a result of the comparison from the one or more nodes of the blockchain, the comparison performed by the one or more nodes of the blockchain [Ebrahimi, paragraph: 0055, In block 140, operations are performed for verifying the UGD. In particular, the data stored in the blockchain 50 is extracted, namely the signed hash value (<signed.hash.UGD>). In addition, the newly presented UGD is hashed using the same hash algorithm that was performed when registering the data. Verification of the raw data (UGD) is performed by performing a verification process on input data including the newly generated hash value, the public key of the user, and the <signed.hash.UGD> stored on the blockchain 50. For purposes of illustration only, in the verification process, hash values of the UGD newly generated and based on the <signed.hash.UGD> (e.g., using the public key), may be compared, and is verified when the hash values match.]; and
authenticating the login user in response to the digital abstract of the authentication information being the same as one of the digital abstracts stored on the blockchain according to the obtained result [Ebrahimi, paragraph: 0042, Thus, embodiments of the present invention provide for being able to authenticate the user whenever the user does any kind of transaction, such as logging into a website, calling a call center, authenticating a transaction. In particular, the systems, methods, and technical operations described herein].
As per claim 27. Ebrahimi does teach the method of claim 16, wherein:
each of the one or more digital abstracts stored on the blockchain has a transaction identification associated with storing to the corresponding digital abstract to the blockchain [Ebrahimi, paragraph: 0053, lines 8 — 11, In operation 115, the signed hash becomes the value that is then written to the blockchain in the form: Name=<signed.hash.UGD>. More particularly, a seal 120 is generated that transaction identifier for the blockchain that can be used to access the signed hash value (<signed.hash.UGD>) at the appropriate location in the blockchain]; and
the method further comprises: 
in response to successfully authenticating the login user, obtaining a transaction identification associated with storing one of digital abstracts stored on the blockchain that matches the digital abstract of the authentication information [Ebrahimi, paragraph: 0056, lines 1 - 12, In block 145, the certifier 20 begins the certification process. In particular, validation of the raw data (UGD) is performed. For example, the raw data is inspected to see if it conforms to public form (e.g., follows the form of a driver's license), and is validated if the raw data as presented conforms with the public form. Then, the seal 120 (e.g., transaction identifier or txn-ID) along with the public key of the certifier 20, and any other suitable data, is signed using the private key of the certifier 20 to generate a certification signature. In one embodiment, the seal 120 and public key optionally may also be hashed. Data may be combined in a certification record that is signed (using the private key of the certifier 20) and sealed in a blockchain, wherein the data may include one or more of the seal 120 of the UGD (e.g., seal txn-ID. pointer to the blockchain). the raw UGD, the certification signature (as the raw data of the certification record), public key of certifier, etc.].
As per data management system claim 28 that includes the same or similar claim limitations as method claim 16, and is similarly rejected. 
***The examiner further notes that applicant’s recited: “one or more processors,” “one or more non – transitory computer readable memories,” and “instructions” are taught by the prior art of Ebrahimi at paragraphs: 0173, 0174, 0176. 
As per data management system claim 29 that includes the same or similar claim limitations as method claim 17, and is similarly rejected. 

As per data management system claim 30 that includes the same or similar claim limitations as method claim 18, and is similarly rejected. 

As per non – transitory computer-readable storage medium claim 34 that includes the same or similar claim limitations as method claim 16, and is similarly rejected. 
***The examiner further notes that applicant’s recited: “one or more processors,” “one or more non – transitory computer readable memories,” and “instructions” are taught by the prior art of Ebrahimi at paragraphs: 0173, 0174, 0176.
As per non – transitory computer-readable storage medium claim 35 that includes the same or similar claim limitations as method claim 17, and is similarly rejected. 

Claim[s] 20 – 24, 31 - 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. [US PGPUB # 2019/0149537] in view of Chiang [US PGPUB # 2017/0230444]
As per claim 20. Ebrahimi does teach what is taught in the rejection of claim 16 above. 
Ebrahimi does not teach clearly the method of claim 19, wherein obtaining the authentication information of the user for registration comprises:
receiving a registration request forwarded from a service system, wherein the registration request is requested by the user for registration;
providing a redirect address to the service system for the service system to render a registration page corresponding to the redirect address; and
collecting the authentication information through the registration page from the user for registration.
However, Chiang does teach the method of claim 19, wherein obtaining the authentication information of the user for registration comprises:
receiving a registration request forwarded from a service system, wherein the registration request is requested by the user for registration [Chiang, paragraph: 0017, lines 1 - 3, When the user inputs the registration request [i.e. applicant’s registration request] on the cloud service page, the cloud service page enables the user device 300 to transmit the registration request to the cloud service server 200];
providing a redirect address to the service system for the service system to render a registration page corresponding to the redirect address [Chiang, paragraph: 0018, lines 3-9, Namely, the user needs to input the address of the registration page of the network storage server 400 on the column of the cloud service page, and the user device 300 needs to transmit the address of the registration page to the cloud service server 200, such that the cloud service server 200 can obtain the address of the registration page of the network storage server 400. 
Then at paragraph: 0019, Next, the processor 206 produces the redirect command according to the address of the registration page included in the registration and
collecting the authentication information through the registration page from the user for registration [Chiang, paragraph: 0020, lines 1 – 9, In one of the embodiments, when the processor 206 transmits the redirect command to the user device 300 by the communication device 202, the processor 206 can enable the communication device 202 to transmit a registration return address of the cloud service server 200 to the user device 300. Therefore, the user of the user device 300 can input the information related to the cloud service page on the registration page of the network storage server 400 to register the cloud service page with the network storage server 400].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ebrabimi and Chiang in order for the verification of the user for transaction or resource or service access by the sealed hashed user data on the blockchain of Ebrahimi to include verifying the user data with third party of Chiang. This would allow for the verification of the user data stored on the blockchain operation in addition to a third party verification of the user data before transaction execution or resource service access. See paragraphs: 0008, 0003 of Chiang.
As per claim 21. Ebrahimi does teach the method of claim 20, wherein obtaining the authentication information of the user for registration further comprises:
obtaining a permission from the user for registration to use the authentication information to authenticate the user for registration for one or more other service systems [Ebrahimi, Figure # 4 and paragraph: 0077, lines 1 – 10, Further in block 453, the user ID may be verified following the verification logic presented above. Verification of the user ID is another factor in the authentication and login process. Correspondingly, the user is verified based on the user ID that is presented. That is, inputs are provided to the verification logic to include the user ID, the public key of the user, the seal of the user ID (to include the transaction identifier for the blockchain that stores the signed hash value of the user ID), and the signature of the hash value of the user ID].
As per claim 22. Ebrahimi does teach the method of claim 19, wherein obtaining authentication information of the user for registration comprises:
obtaining authentication information and user detail information of the user for registration [Ebrahimi, paragraph: 0038,  In one embodiment, registration (e.g., of a user) (also referred to as validation) is implemented with an identity manager using a blockchain. Further, a certification process may be processed for certifying the registration and/or validation. In one embodiment, to register a user, some form of user identification (e.g., a driver's license or passport) is scanned. One or more fields are extracted, such as your name, license number, passport number, date of birth (or other data), etc. Also, that identifying information can be gathered individually. Further, the identifying information can be gathered manually. The data is then processed to produce a hash of the data. Optionally, to further obfuscate the original data, the hash can be produced of the original data along with a paired random data to prevent brute-force discovery of the hashed data; in this case, to validate the hash, the data and the random data must always be used together. In this example, the private key that is present on the mobile device can be used to create a digital signature of that hash. The signed hash value and optionally the public key of the user are stored to the blockchain; if the public key is not stored on the blockchain, it can be shared through other means when it is necessary to validate the digital signature. In one configuration, the various fields are put together in one record to create an ID (e.g., in the form of a seal) for that user.]; and
storing the user detail information in a storage system [Ebrahimi, paragraph: 0038, lines 12 – 13, The signed hash value and optionally the public key of the user are stored to the blockchain].
As per claim 23. Ebrahimi does teach the method of claim 22, further comprising: 
obtaining a request to perform a transaction from the login user [Ebrahimi, Figures 4A and 4B, and paragraph: 0065, lines 9 – 13, As shown, parties to the login process include a user 5, who is associated with a first device 310 and a second device 11, an identity manager 330, and a web server 320, wherein the user 5 is requesting login access to the web server 320.];
retrieving from the storage system user detail information of the login user for performing the transaction [Ebrahimi, paragraph: 0039, The user can then provide the raw data with a public key and a pointer to that record on the blockchain in order to allow verification of the data by a third party. In particular, this provides a correlation between the data (e.g., the raw data) that the user has on the mobile device and what's on the blockchain. That is, the raw data that is newly presented may be verified using the data on the blockchain]; and
executing the transaction based at least on the user detail information of the login user [Ebrahimi, paragraph: 0035, lines 11 – 15, Other embodiments of the present disclosure describe systems and methods that provide for certification of user generated data (e.g., biometrics), which can be used for authenticating a user, and for providing access based on the certification.].
As per claim 24. Ebrahimi does teach the method of claim 23, after obtaining the request to perform the transaction and before retrieving from the storage system the user detail information for performing the transaction, further comprising:
obtaining authentication of the login user based on another comparison between the digital abstract of the authentication information of the login user and the one or more digital abstracts stored on the blockchain [Ebrahimi, paragraph: 0044, lines 1 – 8, Certification of the registration and/or validation is the process of another party (e.g., third party, bank, airline, etc.) acknowledging the accuracy of the user ID that is registered, and marking that data (e.g., user ID) with a certification that can be recognized, such that the data can be recognized as being accurate when presented in the future, without having to see any other evidence of identity beyond the user ID].
As per data management system claim 31 that includes the same or similar claim limitations as method claim 19, and is similarly rejected. 

As per data management system claim 32 that includes the same or similar claim limitations as method claim 22, and is similarly rejected.

As per claim 33. Ebrahimi does teach the system of claim 32, wherein the operations further comprise:
obtaining a request to perform a transaction from the login user [Ebrahimi, Figures 4A and 4B, and paragraph: 0065, lines 9 – 13, As shown, parties to the login process include a user 5, who is associated with a first device 310 and a second device 11, an identity manager 330, and a web server 320, wherein the user 5 is requesting login access to the web server 320.];
retrieving from the storage system user detail information of the login user for performing the transaction [Ebrahimi, paragraph: 0039, The user can then provide the raw data with a public key and a pointer to that record on the blockchain in order to allow verification of the data by a third party. In particular, this provides a correlation between the data (e.g., the raw data) that the user has on the mobile device and what's on the blockchain. That is, the raw data that is newly presented may be verified using the data on the blockchain]; and
executing the transaction based at least on the user detail information of the login user [Ebrahimi, paragraph: 0035, lines 11 – 15, Other embodiments of the present disclosure describe systems and methods that provide for certification of user generated data (e.g., biometrics), which can be used for authenticating a user, and for providing access based on the certification].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434